Citation Nr: 0609200	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and her nephew


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1958.  The veteran died in November 2002.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in November 2002.  The immediate cause of death was 
cardiopulmonary arrest, due to acute myocardial infarction, 
due to coronary artery disease.  

2.  An amended copy of the official death certificate, issued 
in July 2004, shows that the immediate cause of death was 
cardiopulmonary arrest, due to acute myocardial infarction, 
due to coronary artery disease.  Carcinoma of the lung was 
noted as a significant condition that contributed to death, 
but did not result in the underlying cause of death.  It was 
also noted that the veteran's general decline in status due 
to the metastatic carcinoma of the lung directly contributed 
to the ultimate process of dying, as documented in the 
immediate cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 70 percent disabling; 
sebaceous cyst of the right cheek with scars, evaluated as 10 
percent disabling; deviated nasal fracture with sinusitis, 
evaluated as 10 percent disabling; and pilonidal cystectomy 
scar, evaluated as 10 percent disabling.  The veteran had 
also been in receipt of a total disability rating for 
compensation purposes based on individual unemployability, 
effective from December 8, 1997.  

4.  The service-connected PTSD is shown as likely as not to 
have contributed significantly in producing or accelerating 
the veteran's demise.  

5.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the service-connected PTSD contributed materially and 
substantially in producing the veteran's death.  38 C.F.R. § 
3.312 (2005).  

2.  The appellant's claim for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 is 
moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duties to notify and to assist the 
appellant have been met.  Moreover, any failure in the duty 
to notify or to assist is harmless error, given the favorable 
nature of this decision.  

The appellant asserts that the service-connected post-
traumatic stress disorder (PTSD) contributed to the cause of 
his death.  She argues that his service-connected PTSD 
prevented the veteran from seeking the appropriate medical 
care or that his death occurred earlier than it otherwise 
would have occurred.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

The official death certificate shows that the veteran died in 
November 2002.  The immediate cause of death was 
cardiopulmonary arrest, due to acute myocardial infarction, 
due to coronary artery disease.  An autopsy was not 
performed.  

An amended copy of the veteran's death certificate, issued in 
July 2004, shows that the veteran died in November 2002.  The 
immediate cause of death was listed as being cardiopulmonary 
arrest, due to acute myocardial infarction, due to coronary 
artery disease.  

It was noted that carcinoma of the lung was a significant 
condition that contributed to death, but did not result in 
the underlying cause of death.  

It was noted that the death certificate was amended because 
the veteran's initial medical problem on presentation was 
extensive and metatastic carcinoma of the lung (the original 
death certificate did not mention the veteran's carcinoma of 
the lung).  

It was also noted that the veteran's general decline in 
status due to the metastatic carcinoma of the lung directly 
contributed to the ultimate process of dying, as documented 
in the immediate cause of death.  

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling; sebaceous 
cyst of the right cheek with scars, evaluated as 10 percent 
disabling; deviated nasal fracture with sinusitis, evaluated 
as 10 percent disabling; and pilonidal cystectomy scar, 
evaluated as 10 percent disabling.  

The combined rating was 80 percent, effective beginning on 
December 8, 1997.  The veteran had also been in receipt of a 
total rating for compensation purposes based on individual 
unemployability, effective beginning on December 8, 1997.  

The November 1996 VA PTSD examination indicates that the 
veteran continued to experience severe impairment in his 
social and interpersonal functioning, as he had never 
developed close friendships or involvements with others 
outside his family.  

The veteran reported experiencing chronic feelings of anxiety 
that became more intense in social or public situations or 
when any form of threat could be construed.  The diagnosis 
was that of PTSD, and a GAF of 50 was assigned.  

The examiner noted that the GAF of 50 reflected impairment 
attributable to PTSD, and reflected the degree of social and 
interpersonal impairment of the veteran that was entirely 
independent of his physical limitations.  

A November 1997 VA mental health clinic record indicates that 
the veteran was seen for his PTSD symptoms.  On examination, 
the veteran reported that he spent his time reading, 
meditating, praying and walking his dog and that he did not 
socialize.  

The veteran reported that he did not like to discuss his 
experiences and problems, kept to himself and had trouble 
keeping his appointments due to his "anxieties."  

The private medical records dated in October 2002 indicate 
that the veteran presented with a several month history of 
change in his voice and shortness of breath.  A CT scan 
showed primary pulmonary neoplasm with metastatic nodes.  The 
diagnosis was that of pulmonary neoplasm.  

The private medical records from November 2002 indicate a 
diagnosis of Stage IV carcinoma of the lung, presumed to be a 
small-cell type due to the repetitive presentation and 
extensive disease with liver involvement.  

The November 2002 discharge summary indicates that the 
veteran was admitted for shortness of breath, was diagnosed 
with malignant neoplasm of the bronchus, and passed away 
several days after being admitted to the hospital.  

A December 2004 letter from a doctor indicates that the 
veteran suffered from PTSD, which caused the veteran not to 
seek medical care as often as he should have.  

It was noted that the veteran had a number of ongoing medical 
problems including diabetes mellitus, hypertension, PTSD and 
coronary disease.  The doctor stated that the veteran had 
been diagnosed with a pulmonary neoplasm, from which the 
veteran ultimately died.  

The doctor stated that it was possible that had the veteran's 
PTSD not been an issue, he would have contacted his doctors 
"earlier rather than waiting so late to the point where care 
was simply not able to be given, i.e., it was too late to do 
anything."  

At the January 2006 hearing and in written statements, the 
appellant stated that the service-connected PTSD had caused 
him to be in a poor mental state.  She indicated that the 
veteran did not care for his physical health and refused to 
seek medical treatment.  

The Board finds based on its review of the evidence in this 
case that service connection for the cause of the veteran's 
death is warranted.  

A thorough review of the entire evidentiary record shows that 
the service-connected PTSD as likely as not impaired his 
ability to seek medical care as necessary due to related 
social isolation.  

The medical opinion states that the veteran did not seek 
medical care because of his PTSD, and this set of 
circumstances delayed the initial diagnosis of the carcinoma 
of the lung that caused the veteran's death.  

The provisions of 38 C.F.R. § 3.312 state that service 
connection for the cause of death is indicated when a 
disability aided or lent assistance to the production of 
death.  

Based on the November 1996 VA examination, the November 1997 
VA mental health evaluation, the December 2004 medical 
statement, and all other evidence of record, the Board finds 
that the service-connected disability lent assistance in 
producing or accelerating the veteran's death.  

Therefore, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is warranted.  

As for the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the Board notes that this provision 
awards compensation to a claimant as if the cause of a 
veteran's death is service connected.  

As a result of the decision to award service connection for 
the cause of the veteran's death, and given the assertions 
advanced by the appellant, there is no longer a question or 
controversy remaining with respect to DIC under the 
provisions of 38 U.S.C.A. § 1318.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim for Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


